     Case 2:19-cr-00271-AB Document 31 Filed 10/18/19 Page 1 of 21 Page ID #:362



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     ANDREW BROWN (Cal. Bar No. 172009)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0102
 7        Facsimile: (213) 894-6269
          E-mail:    andrew.brown@usdoj.gov
 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9

10                            UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,              Nos. CR 18-11-AB,
                                                 CR 19-271-AB
13               Plaintiff,
                                            GOVERNMENT’S OPPOSITION TO
14                    v.                    DEFENDANT’S SENTENCING POSITION;
                                            DECLARATION OF SA EBADI
15   JEFFREY CRAIG YOHAI,
                                            Hearing:    November 8, 2019
16               Defendant.                             1:30

17
     I.      THE SENTENCING GUIDELINES
18
     A.      THE STANDARD OF PROOF IS A PREPONDERANCE OF THE EVIDENCE, NOT
19           CLEAR AND CONVINCING AS DEFENDANT CLAIMS
20           Defendant argues in his sentencing position (Defendant’s

21   Position Re: Sentencing, filed under seal on September 30, 2019

22   “Deft’s Brief”) that the government must prove the loss enhancement

23   by clear and convincing evidence, relying on United States v.

24   Jordan, 256 F.3d 922 (9th Cir. 2001) and its progeny.           (Deft’s Brief

25   3-4.)    While the government maintains that the Ninth Circuit

26   authority which sometimes requires clear and convincing proof of

27   sentencing factors with an extremely disproportionate effect on a

28

                                            1
     Case 2:19-cr-00271-AB Document 31 Filed 10/18/19 Page 2 of 21 Page ID #:363



 1   defendant’s sentence are wrongly decided,1 even under these cases it

 2   is clear that the appropriate standard of proof for defendant’s

 3   enhancements is a preponderance of the evidence.

 4        Under Jordan, 256 F.3d at 928, there are six factors that

 5   courts should consider in determining the appropriate standard of

 6   proof for sentencing factors.      Defendant does not analyze these six

 7   factors.   But a single factor is dispositive in this case:          whether

 8   the count of conviction was for conspiracy, in which case the

 9   preponderance standard applies.       This is because:

10        Enhancements based on the extent of a conspiracy are on a
          fundamentally different plane than enhancements based on
11        uncharged or acquitted conduct. Due process concerns with
12        regard to the former are satisfied by a preponderance of the
          evidence standard because the enhancements are based on
13        criminal activity for which the defendant has already been
          convicted.
14
     United States v. Armstead, 552 F.3d 769, 777 (9th Cir. 2008)
15
     (citations and quotations omitted).        Because defendant pled guilty
16
     to conspiracy to commit wire fraud, in violation of Title 18, United
17
     States Code, Section 1349, the clear and convincing standard cannot
18
     apply even if all the other factors favor that standard.           (Discussed
19
     more fully as factor four below.)
20

21

22

23
          1 The government preserves its position that United States v.
24   Hopper, 177 F.3d 824 (9th Cir. 1999), and its progeny, including
     United States v. Jordan, 256 F.3d 922 (9th Cir. 2001), are wrongly
25   decided. In particular, the government maintains that a
     preponderance of the evidence standard should apply to all
26   sentencing enhancements and other calculations under the Guidelines.
     See USSG ' 6A1.3, commentary (the ACommission believes that use of a
27   preponderance of the evidence standard is appropriate to meet due
     process requirements@).
28

                                            2
     Case 2:19-cr-00271-AB Document 31 Filed 10/18/19 Page 3 of 21 Page ID #:364



 1                             The Six Jordan Factors

 2        For the sake of completeness, the government will address all

 3   six Jordan factors, even though factor four is dispositive by

 4   itself.

 5        One: whether “the enhanced sentence fall[s] within the

 6   statutory maximum for the crime alleged in the indictment.”            Jordan,

 7   256 F.3d at 928 (citations and quotations omitted).          Here, the

 8   crimes to which defendant pled guilty in two separate cases,

 9   Conspiracy to Commit Wire Fraud, one with a statutory maximum

10   enhanced because he committed the offense while on bond, carry a

11   combined maximum sentence of 50 years’ (600 months’) incarceration,

12   18 U.S.C. § 1349, 1343, 3147, while defendant’s guideline range,

13   while contested, is likely well below that; the Probation Office,

14   for example, found it to be 210 to 262 months, less than half the

15   statutory maximum.

16        Two: whether “the enhanced sentence negate[s] the presumption

17   of innocence or the prosecution’s burden of proof for the crime

18   alleged in the indictment.”      Id.   Here, the loss enhancement did not

19   negate the presumption of innocence or change the prosecution’s

20   burden of proof: the government was still required to prove beyond a

21   reasonable doubt each of the elements of the crimes alleged in the

22   informations.   See United States v. Restrepo, 946 F.2d 654, 657 (9th

23   Cir. 1991), cert. denied, 503 U.S. 961 (1992) (the Guidelines in

24   general and the relevant conduct section in particular do not negate

25   the presumption of innocence or the prosecutor’s burden of proving

26   guilt with regard to the underlying crime).

27        Three: whether “the facts offered in support of the enhancement

28   create a new offense requiring separate punishment.”          Jordan, 256

                                            3
     Case 2:19-cr-00271-AB Document 31 Filed 10/18/19 Page 4 of 21 Page ID #:365



 1   F.3d at 928.   Here, the sentencing enhancement is for the loss

 2   associated with defendant’s conspiracies; it did not punish

 3   defendant for any new offense.      Cf. Mezas de Jesus, 217 F.3d 638

 4   (clear and convincing proof required when, among other factors,

 5   defendant who had pled guilty merely to being an alien in possession

 6   of a firearm was sentenced based on an uncharged kidnaping).

 7        The Lone Dispositive Factor for Conspiracy Convictions

 8        Four: whether “the increase in sentence [is] based on the

 9   extent of a conspiracy.”     Jordan at 928.     The breadth of a

10   conspiracy charge opens a defendant to a similarly broad range of

11   sentencing enhancements.     See United States v. Harrison-Philpot, 978

12   F.2d 1520, 1523 (9th Cir. 1992) (sentencing factor which increased

13   sentencing range from 41-51 months to 292-365 months may be proved

14   by preponderance of evidence because defendant “was charged and

15   convicted of conspiracy [and it was] the extent of the conspiracy

16   [that] caused the tremendous increase in [defendant’s] sentence.”).

17        The Ninth Circuit has “repeatedly held that sentencing

18   determinations relating to the extent of a criminal conspiracy need

19   not be established by clear and convincing evidence.”           United States

20   v. Treadwell, 593 F.3d 990, 1001 (9th Cir. 2010) (emphasis added)

21   (affirming the district court’s use of the preponderance standard at

22   sentencing when applying a 22-level enhancement for losses exceeding

23   $44 million in a conspiracy to commit wire fraud case).           Accord,

24   United States v. Berger, 587 F.3d 1038, 1048 (9th Cir. 2009) (“our

25   cases . . . . involv[ing] a defendant’s fraudulent conduct where

26   sentencing enhancements for financial loss are based on the extent

27   of the fraud conspiracy. . . . hold that facts underlying the

28   disputed enhancements need only be found by a preponderance of the

                                            4
     Case 2:19-cr-00271-AB Document 31 Filed 10/18/19 Page 5 of 21 Page ID #:366



 1   evidence.”).   Here, this factor by itself establishes that the

 2   preponderance standard applies because defendant’s convictions in

 3   both cases are for conspiracy to commit wire fraud, and it is the

 4   extent of this conspiracy, in particular the losses it caused, that

 5   justifies defendant’s enhancements.

 6          Five: whether “the increase in the number of offense levels

 7   [is] less than or equal to four.”          Jordan at 928.   Defendant

 8   contends that both loss and restitution are $4,769,321.89 (Deft’s

 9   Brief at 8), which corresponds to a loss enhancement of +18 levels.

10   USSG § 2B1.1(b)(1)(J).     The government, in contrast, calculates the

11   total loss for the conspiracy at well above the $9.5 million

12   guideline threshold, or +20 levels.         This two-level difference

13   favors the application of the preponderance standard.

14          Six: whether “the length of the enhanced sentence more than

15   double[s] the length of the sentence authorized by the initial

16   sentencing Guideline range in a case where the defendant would

17   otherwise have received a relatively short sentence.”           Jordan at

18   928.   This factor also favors the preponderance standard, in two

19   different ways.    First, the disputed loss enhancement does not “more

20   than double the length of the sentence.”         And second, defendant

21   would not “otherwise have received a relatively short sentence.”

22   Even with the +18-level loss enhancement defendant claims applies,

23   his guideline range would be 168-210 months, according to Probation,

24   which is no one’s idea of a “relatively short sentence.”

25          All of the Jordan factors point to the application of the

26   preponderance standard in this case.         Even if the majority of the

27   factors did point the other way, it would not matter because the one

28   critical factor – that defendant was convicted of conspiracy and the

                                            5
     Case 2:19-cr-00271-AB Document 31 Filed 10/18/19 Page 6 of 21 Page ID #:367



 1   loss enhancement is based on the extent of that conspiracy – calls

 2   for the application of the preponderance standard.          Accordingly, the

 3   Court should apply the preponderance standard.         United States v.

 4   Armstead, 552 F.3d 769, 777 (9th Cir. 2008) (“the district court did

 5   not err by finding the number of victims by a preponderance of the

 6   evidence because sentencing enhancements based entirely on the

 7   extent of the conspiracy do not require the heightened standard of

 8   proof”) (emphasis added).

 9   B.   THE COURT SHOULD CONSIDER DEFENDANT’S MUSICAL FESTIVAL TICKET
          FRAUD
10
          Defendant asserts that he should not be held to account for his
11
     offering for sale VIP tickets to the Coachella Music Festival that
12
     he did not possess, and then playing his classic run-around game
13
     with his victims where he first promised refunds that never
14
     occurred, then gave them worthless checks, and finally offered
15
     fabricated “proof” of having refunded their money electronically
16
     when they tired of his empty promises.        (Deft’s Brief at 5; PSR
17
     ¶¶ 32-33.)
18
          Instead, defendant contends that the Court can only consider
19
     the specific misconduct to which he admitted in the plea agreement.
20
     This is incorrect.    The parties had no agreement as to restitution
21
     or the loss enhancement.     (CR 19-271-AB Plea Agreement ¶¶ 9, 12.)
22
     They agreed only that defendant was part of a “wire fraud”
23
     conspiracy beginning “in August, 2017, and continuing through at
24
     least October 30, 2018.”     (CR 19-271-AB Plea Agreement ¶ 10.)         To be
25
     sure, the plea agreement specifically mentioned defendant’s fraud
26
     involving luxury home rentals, but that was listed merely as in
27
     “furtherance of the conspiracy,” not as a complete description of
28

                                            6
     Case 2:19-cr-00271-AB Document 31 Filed 10/18/19 Page 7 of 21 Page ID #:368



 1   the conspiracy.    (Id.)   Indeed, the guidelines themselves make clear

 2   that for offenses like fraud, the court should consider as relevant

 3   conduct everything that was part of the same course of conduct or

 4   common scheme:

 5        [W]ith respect to offenses of a character for which
          §3D1.2(d) would require grouping of multiple counts, all
 6        acts and omissions described in subdivisions (1)(A) and
          (1)(B) above that were part of the same course of conduct
 7        or common scheme or plan as the offense of conviction;
 8   USSG § 1B1.3(a)(2).    Here, defendant’s modus operandi never changed.

 9   Whether seeking money from investors, would-be ticket purchasers, or

10   would-be home renters, he always lied to obtain as much money as he

11   could for a specific purpose, instead used that money for any

12   purpose, and then gave the victim the run-around to “buy time,” in

13   defendant’s own words, by promising refunds, issuing worthless

14   checks, feigning shock that refunds had not gone through, and then

15   fabricating “proof” of refunds, commonly by emails that purported to

16   document wire transfers, so while defendant’s “sale” of non-existent

17   tickets was not specified in his plea agreement, it is clearly part

18   of the defendant’s “same course of conduct or common scheme.”

19        In any event, the losses associated with non-existent tickets

20   is only $80,800 (Ebadi Decl. page 20), and so is not large enough to

21   result in a different guideline loss enhancement.

22        Finally, assuming for the sake of argument that the Court were

23   to ignore defendant’s fraud over the VIP tickets for loss purposes,

24   the Court should then consider them in defendant’s criminal history

25   category.   Cf. USSG § 4A1.3(2)(E) (in determining whether an upward

26   departure in criminal history category is appropriate, the court may

27   consider “Prior similar adult criminal conduct not resulting in a

28   criminal conviction.”)

                                            7
     Case 2:19-cr-00271-AB Document 31 Filed 10/18/19 Page 8 of 21 Page ID #:369



 1   C.     THE GUY AROCH LOSSES ARE ACCURATE

 2          There is no dispute that victim Guy Aroch lost $2.9 million

 3   from investing in fraudulent real estate deals with defendant.            (PSR

 4   ¶¶ 18, 19, 46, 47.)    But defendant argues that because $1.8 million

 5   of that went to others, he should only be held to account for $1.1

 6   million.   (Deft’s Brief 5-6.)     Defendant is mistaken.       The mere fact

 7   that defendant provided to others $1.8 million of Guy Aroch’s money

 8   in no way absolves him of having cheated Mr. Aroch out of that money

 9   in the first place.

10   D.     GENESIS CAPITAL HAS NOW ELIMINATED ITS LOSSES UNDER THE
            GUIDELINES, AS DEFENDANT CLAIMS
11
            Defendant correctly argues that under the guidelines, Genesis
12
     Capital now has no recognizable lose, as it was able to sell the
13
     property pledged as collateral for more than the initial loan value.
14
     (Deft’s Brief 6-7.)
15
     E.     THE RS LENDING LOSSES SHOULD BE REDUCED BY $100,000, AS
16          DEFENDANT ARGUES

17          Defendant is correct that RS Lending withheld $100,000 of a

18   loan to cover the first year’s interest.        (Deft’s Brief 7.)

19   Accordingly, the government agrees that RS Lending’s actual loss

20   should be $1,784,000 under the sentencing guidelines.           (PSR ¶¶ 23-

21   24.)

22   F.     THE LOSS TO AMERICAN EXPRESS FOR TZVI GROSSMAN’S RENTAL SHOULD
            BE REDUCED BY $10,000, AS DEFENDANT ARGUES
23
            Defendant is correct that the loss to American Express for Tzvi
24
     Grossman’s rental is $10,000, not $20,000.         (Deft’s Brief 7; PSR
25
     ¶ 35.)
26

27

28

                                            8
     Case 2:19-cr-00271-AB Document 31 Filed 10/18/19 Page 9 of 21 Page ID #:370



 1   G.   THE COURT SHOULD CONSIDER DEFENDANT’S DEFRAUDING THE HOFFMANS
          OUT OF $3 MILLION
 2
          In its initial sentencing position, the government submitted
 3
     the case agent’s declaration which included five pages detailing
 4
     defendant’s fraud against the Hoffmans, and which it is undisputed
 5
     cost them $3 million.     Defendant does not dispute any of the facts
 6
     set forth in that declaration, but nonetheless argues that the Court
 7
     should ignore them because (1) almost all of the money obtained from
 8
     the Hoffmans was used for the specified purpose, and (2) defendant
 9
     claims that the standard of proof for loss is clear and convincing
10
     evidence.   (Deft’s Brief at 11.)      As set forth in Section I.A.
11
     above, however, the standard of proof is actually a preponderance of
12
     the evidence.
13
          More to the point, defendant’s argument about the Hoffmans’
14
     money largely being applied to its intended purpose, while true, is
15
     a misdirection.    Defendant does not dispute that he lied to the
16
     Hoffmans in the following ways:       (1) regarding how much money
17
     defendant had and whether he needed the Hoffmans’ investment to
18
     purchase 1550 Blue Jay Way, (2) claiming that the property was
19
     “extremely inexpensive” and “under-priced” even though defendant
20
     agreed to pay $1 million over its appraised value, (3) keeping
21
     $210,000 of the Hoffmans’ money for personal and unrelated expenses,
22
     (4) tricking the Hoffmans out of releasing their deed of trust on
23
     the property by falsely promising that new financing would be
24
     deposited into an account they also controlled, but then depleting
25
     that account without giving the Hoffmans access to it, (5) sending
26
     fabricated bank documents to the Hoffmans to “support” defendant’s
27
     lies because, as defendant admitted, he did not want them to “go
28

                                            9
     Case 2:19-cr-00271-AB Document 31 Filed 10/18/19 Page 10 of 21 Page ID #:371



 1   ballistic,” (6) falsely telling the Hoffmans he obtained permits

 2   when he had not, (7) providing the Hoffmans with an altered email

 3   from creditor Genesis that said its loan on the property had been

 4   paid when in fact the loan was in default and the original email

 5   said the loan had not been paid, and (8) providing the Hoffmans with

 6   a fabricated $7.5 million purchase agreement for a different

 7   property in order to lull them into thinking that defendant would

 8   soon be flush with funds.      (CR 18-11-AB dkt. 76, CR 19-271-AB dkt.

 9   25, pages 13-18.)     Indeed, defendant’s frivolous disputation of this

10   relevant conduct demonstrates further that he has failed to accept

11   responsibility for his offense, discussed in more detail below.

12   H.   THE COURT SHOULD CONSIDER DEFENDANT’S DEFRAUDING BANKS OUT OF
          $108,000, AND LEAVING MATTHEW BEHAR WITH THE BILL
13
          Defendant again attempts to mislead the Court with half-truths
14
     when he argues that he is not responsible for the losses he
15
     generated for banks when he falsely applied for credit cards using
16
     his cousin Matthew Behar’s identity.        Defendant acts as though the
17
     issue was whether or not Mr. Behar knew of the fraud, arguing that
18
     he received the bills and forwarded them to defendant, so Mr. Behar
19
     was not deceived.     (Deft’s Brief 11-12.)      It is true that Mr. Behar
20
     knew defendant was using his identity to make credit card charges,
21
     as the government set forth in its initial sentencing position (CR
22
     18-11-AB dkt. 76, CR 19-271-AB dkt. 25, page 18), but irrelevant.
23
     The main victims are the banks that issued the credit cards, which
24
     defendant duped into doing so based on the good credit of Mr. Behar,
25
     rather than defendant’s true history of nonpayment and fraud.
26
     Indeed, it is banks that have sustained the loss, as Mr. Behar has
27
     not paid the balances.     Not that it matters for purposes of loss,
28

                                            10
     Case 2:19-cr-00271-AB Document 31 Filed 10/18/19 Page 11 of 21 Page ID #:372



 1   but Mr. Behar was also a victim of defendant’s fraud, and now has

 2   ruined credit to show for his trust of defendant.          While Mr. Behar

 3   knew that defendant was using his identity to obtain credit cards,

 4   he only agreed to permit that because defendant also duped him,

 5   falsely telling Mr. Behar that he had a deal with the government so

 6   that he would not go to jail (and would therefore be around to pay

 7   the balance on the cards), and was doing well financially.            (CR 18-

 8   11-AB dkt. 76, CR 19-271-AB dkt. 25, page 18.)          And, as is

 9   defendant’s specialty, he lulled Mr. Behar into not cancelling the

10   cards despite his failure to pay the balances as agreed by offering

11   false “proof” of payments, in this instance by orchestrating three-

12   way calls with Mr. Behar and the credit card companies in which

13   defendant verbally “paid” the balances with a bank account which, of

14   course, was later reversed due to insufficient funds.           Despite

15   defendant’s claim to the contrary, this fraud is very much like his

16   others, especially his use of his wife’s name to lease vehicles and

17   his use of Walter Kim’s name to obtain an American Express card onto

18   which he then ran up charges, both discussed in more detail below,

19   and his lulling of Matthew Behar with bogus “proof” of payments is

20   defendant’s signature fraud technique which he applied to most of

21   his victims.

22   I.   THE COURT SHOULD CONSIDER DEFENDANT’S DEFRAUDING DIANA
          LAZZARINI OUT OF $86,492
23
          Defendant does not deny that he defrauded Diana Lazzarini
24
     through an unpaid luxury home rental.        Instead, he claims that the
25
     $86,492 loss “is inconsistent with the demand letter for $36,492
26
     that Ms. Lazzarini sent.”      (Deft’s Brief at 12.)      In fact, when Ms.
27
     Lazzarini prepared the demand letter, she genuinely believed that
28

                                            11
     Case 2:19-cr-00271-AB Document 31 Filed 10/18/19 Page 12 of 21 Page ID #:373



 1   defendant’s fabricated evidence of a wire transfer to her had gone

 2   through; only after the case agent described to her how defendant

 3   regularly fabricated evidence of wire transfers did Mr. Lazzarini

 4   comb through her bank records and realize that the purportedly

 5   partial payment by wire transfer was entirely fictitious.            (Ebadi

 6   Decl. page 20.)

 7   J.   DR. COPPELSON’S $254,899 IN LOSSES ARE ACCURATE
 8        In its sentencing objections, the government offered evidence

 9   that defendant had defrauded Dr. Coppelson out of $248,000 in rental

10   fees, and cost him at least another $6,899 in legal fees, for a

11   minimum loss of $254,899.      Defendant does not refute these

12   calculations, but rather brushes them aside because in one

13   particular lawsuit against both defendant and Manuela Villa, the

14   real estate agent for a single renter, Karl Anthony Towns, Dr.

15   Coppelson sued for only $109,000.       (Deft’s Brief at 12.)       Because

16   Maneula Villa was only involved with one renter, of course, it would

17   have been improper to sue her for losses caused by defendant’s fraud

18   involving other renters.      (Ebadi Decl. page 20.)

19   K.   THE SECTION 2B1.1(B)(11) ENHANCEMENT APPLIES
20        Defendant argues that he should not be held responsible under

21   Section 2B1.1(b)(11)(C)(i) for the “unauthorized . . . use of any

22   means of identification unlawfully to produce or obtain any other

23   means of identification.”      Although defendant does not dispute that

24   he applied for an American Express Business Platinum card using the

25   means of identification of Walter Kim, he argues that Mr. Kim’s

26   imperfect memory (“he was not sure if he even knew Yohai had opened

27   this card in Kim’s name”) left open the possibility that Mr. Kim had

28

                                            12
     Case 2:19-cr-00271-AB Document 31 Filed 10/18/19 Page 13 of 21 Page ID #:374



 1   authorized defendant to do so, which would defeat the “unauthorized”

 2   requirement for this enhancement.       (Deft’s Brief 8.)

 3        While the Probation Office was correct to conclude that it is

 4   more likely true than not that defendant applied for the card

 5   without Walter Kim’s permission, the Court need not make any finding

 6   regarding Walter Kim’s lack of consent because this same enhancement

 7   is also supported by many other instances in which defendant applied

 8   for credit using another person’s identity in which it is clear that

 9   defendant did so without authorization.         For example, defendant

10   obtained loans in his wife’s name by leasing vehicles using her

11   identity without her consent.       Cf. USSG § 2B1.1, app. note

12   10(C)(ii)(I) (obtaining a bank loan in another person’s name

13   supports this enhancement).      In a recorded call from jail on

14   December 17, 2018, defendant asserted to his wife Jessica Manafort

15   that the identity theft charges related to her in the complaint are

16   “made up.”   She responded, “I didn’t know if they were talking about

17   when you signed my name on all those [Range Rover] leases without me

18   knowing.”    Similarly, defendant used the name of his cousin Matthew

19   Behar without authorization to obtain Airbnb and Paypal accounts.

20   (Ebadi Decl. 21.)

21   L.   THE VULNERABLE VICTIM ENHANCEMENT APPLIES
22        Defendant sets up a straw-man argument regarding the vulnerable

23   victim enhancement.     (PSR ¶¶ 56-57.)     Defendant argues that Guy

24   Aroch is not vulnerable due to mental condition, age, or lack of

25   education, heedless of the fact that neither the government nor the

26   Probation Office ever suggested otherwise.         (Deft’s Brief 8-10.)

27   But a “vulnerable victim” is not just “a person . . . who is

28   unusually vulnerable due to age, physical or mental condition,” but

                                            13
     Case 2:19-cr-00271-AB Document 31 Filed 10/18/19 Page 14 of 21 Page ID #:375



 1   also one “who is otherwise particularly susceptible to the criminal

 2   conduct,” the prong that defendant ignores.         U.S.S.G. § 3A1.1(b)(1),

 3   app. note 2.

 4        The Ninth Circuit “has held that victims of a ‘reloading’

 5   scheme—that is, victims who are sought out after having already

 6   fallen for a fraudulent scheme—‘are vulnerable for purposes of

 7   enhancing a convicted person's sentence.’”         United States v.

 8   Ciccone, 219 F.3d 1078, 1086 (9th Cir. 2000) (citing United States

 9   v. Randall, 162 F.3d 557, 560 (9th Cir. 1998)).          Victims who have

10   fallen for one scheme have demonstrated to defendant that they are

11   “particularly susceptible to [defendant’s] criminal conduct.”

12   U.S.S.G. § 3A1.1(b)(1), app. note 2.        Indeed, defendant’s modus

13   operandi for fraud, in which he continuously lulled victims into

14   believing their ventures were proceeding properly and blamed

15   bouncing checks and non-existent wire transfers on “bank errors,”

16   was designed to keep his victims both from alerting the authorities

17   to his fraud and to keep them vulnerable to new frauds, which he

18   cynically exploited.     Thus after taking Guy Aroch for $2 million,

19   the bulk of his family’s savings, defendant defrauded him again out

20   of another $900,000, amplifying the damage to the Aroch family’s

21   finances, under the guise that the new “investment” would get them

22   back the initial $2 million “investment.”         (PSR ¶ ¶ 56-57.)     While

23   defendant’s exploitation of Guy Aroch’s vulnerability—which

24   defendant himself had caused through his earlier fraud which left

25   Mr. Aroch desperate to recoup his first $2 million—is egregious, it

26   is not unique.    Defendant regularly tried to defraud those who had

27   already proven themselves vulnerable to him.         (E.g. CR 18-11-AB dkt.

28   76, CR 19-271-AB dkt. 25, pages 19-25) (describing defendant’s

                                            14
     Case 2:19-cr-00271-AB Document 31 Filed 10/18/19 Page 15 of 21 Page ID #:376



 1   repeated defrauding of Dr. Coppelson.)        Accordingly, the vulnerable

 2   victim enhancement applies.      United States v. Lloyd, 807 F.3d 1128,

 3   1172–73 (9th Cir. 2015) (“we have twice held, that when, as here, a

 4   defendant ‘reloads’ victims by soliciting more money from those who

 5   have already proven susceptible to an investment fraud, including in

 6   the telemarketing context, the vulnerable-victim enhancement is

 7   appropriate.”)

 8   M.   DEFENDANT WAS A LEADER/ORGANIZER OF MORE THAN FOUR OTHER
          PARTICIPANTS
 9
          Please see the GOVERNMENT’S SEALED OPPOSITION TO DEFENDANT’S
10
     SENTENCING POSITION, filed on October 18, 2019.
11
     N.   DEFENDANT’S DISPUTATION OF HIS RELEVANT CONDUCT IS MORE
12        EVIDENCE THAT HE HAS FAILED TO ACCEPT RESPONSIBILITY
13
          In its objections to the PSR, the government questioned whether
14
     defendant had genuinely accepted responsibility inasmuch as he
15

16   committed precisely the same offense in CR 19-271-AB while he was on

17   bond in CR 18-11-AB after pleading guilty in CR 18-11-AB.            (CR 18-

18   11-AB dkt. 76, CR 19-271-AB dkt. 25, pages 10-11).          Defendant has
19   now removed all doubt about that issue by falsely denying relevant
20
     conduct.   USSG 3E1.1, app. n. 1(A) (A “defendant who falsely denies,
21
     or frivolously contests, relevant conduct that the court determines
22
     to be true has acted in a manner inconsistent with acceptance of
23

24   responsibility.”)     Here, defendant has falsely denied being a

25   leader/organizer, falsely denied responsibility for defrauding the

26   Hoffmans, and frivolously contested the bulk of the fraud losses he
27   caused for the Arochs.     It is the defendant’s burden to establish
28

                                            15
     Case 2:19-cr-00271-AB Document 31 Filed 10/18/19 Page 16 of 21 Page ID #:377



 1   that he has “clearly” accepted responsibility for his offense.

 2   United States v. Alexander, 48 F.3d 1477, 1493 (9th Cir. 1995); USSG
 3   § 3E1.1(a).    Given that defendant committed a new offense after
 4
     having pleaded guilty in the first case, and has repeatedly falsely
 5
     denied relevant conduct, he has failed to carry this burden.
 6

 7   O.     DEFENDANT’S GUIDELINE SUMMARY
 8          Defendant’s undisputed guideline factors are as follows:
 9   Base Offense Level:                  7    (PSR ¶¶ 8, 54(a))
10   More than 10 victims:               +2    (PSR ¶ 54(c))
11   Sophisticated means:                +2    (PSR ¶ 54(d))
12   Over $1 million gross:              +2    (PSR ¶ 54(f))
13   Commission of offense on bond: +3         (PSR ¶ 8, 61)
14          The following guideline factors are disputed:
15   Loss over $9.5 million:            +20    (PSR ¶ 54(b))
16   Means of ID to get ID:              +2    (PSR ¶ 54(e))
17   Leader/Organizer:                   +4    (Govt’s objections to the PSR)
18   Vulnerable victim                   +2    (PSR ¶ 56)
19   No Acceptance of responsibility           (Govt’s sentencing opposition)
20          Government’s total:          44
21          As to loss, the parties agree that $10,000 of the American
22   Express loss (relating to Tzvi Grossman), $100,000 of the RS Lending
23   loss, and all $3,321,619 of the Genesis Capital loss should be
24   excluded from the $10,081,740.89 in actual loss described in the
25   PSR.   (PSR ¶ 148).    Reducing loss just for these undisputed amounts
26   would result in actual losses of $6,650,121.89.
27          The government, however, contends that these losses should also
28   be increased by $3 million for the Hoffmans, $254,899 for Dr.

                                              16
     Case 2:19-cr-00271-AB Document 31 Filed 10/18/19 Page 17 of 21 Page ID #:378



 1   Coppelson, $108,000 for the bank losses in Matthew Behar’s name,

 2   $86,492 for Diana Lazzarini, and $80,800 for the VIP tickets to the

 3   music festival.     Adding these to the loss of $6,650,121.89 results

 4   in total actual losses of $10,180,312.89, or just a small amount

 5   more than set forth in the PSR, but still triggering the same +20-

 6   level enhancement.

 7   II.   THE 3553(A) FACTORS

 8         In its sentencing position, the government pointed out that

 9   defendant had a long history of abusing drugs, going into

10   rehabilitation, and then abusing drugs more.         It compared his

11   claimed drug use to his admitted offenses, and showed that he

12   continued to commit crimes even when by his own account he was drug-

13   free, and that during his admitted heaviest periods of cocaine use

14   he was not committing offenses.       Further, defendant used his time in

15   rehabilitation to victimize the patients he met there. (CR 18-11-AB

16   dkt. 76, CR 19-271-AB dkt. 25, pages 3-7.)         These facts all suggest,

17   of course, that defendant’s plea for drug treatment in lieu of a

18   guideline sentence is misplaced.

19         How does defendant deal with these discouraging facts?           He

20   simply ignores them, and blithely asserts “[t]his time would be

21   different,” and what he really needs is drug treatment.           (Deft’s

22   Brief 34.)   According to defendant, this is because he “has grown

23   over the last year.”     (Id.)   Regrettably, the evidence is to the

24   contrary.    In jail he sought out more drugs (CR 18-11-AB, dkt. 53.),

25   and attempted to arrange for a victim-witness to “recant” his

26   testimony against defendant.       (CR 18-11-AB dkt. 76, CR 19-271-AB

27   dkt. 25, pages 7-8, and 27-28.)       Even now defendant refuses to

28   accept responsibility for his offense, falsely denying his

                                            17
     Case 2:19-cr-00271-AB Document 31 Filed 10/18/19 Page 18 of 21 Page ID #:379



 1   leadership role and that he defrauded some of his victims, as

 2   discussed previously.

 3        Indeed, far from showing sympathy for his victims, defendant

 4   seems wedded to the view that he is the victim, despite his

 5   privileged circumstances, his loving family that he has repeatedly

 6   wronged, and the innumerable opportunities to turn his life around

 7   that he squandered so that he could stay in a $60,0000 a week

 8   mansion, and flaunt his stolen wealth.         Defendant seems to be

 9   believe that he is entitled to a lower sentence because he had an

10   apartment near the World Trade Center on 9/11—-even though defendant

11   himself was nowhere in the area.       Defendant includes macabre

12   details, a “disembodied arm hung from the window sill” (deft’s brief

13   26), for which there is no support in the record.

14        Defendant’s argument that damage to his apartment “exacerbated

15   his other yet untouched traumas” is as mystifying as it is

16   disrespectful to the thousands of persons who perished on 9/11, and

17   the tens of thousands of persons who lost loved ones, friends, and

18   colleagues.    Following that tragedy, there was, in fact, a natural

19   outpouring of sorrow, empathy, love, and patriotism.           Strangers

20   hugged on the streets, and neighbors and co-workers took care of

21   each other and their families.       Many Americans were inspired to

22   enlist in the military to protect their country, and applications to

23   become first-responders increased.          Defendant, however, responded

24   differently.    During his college years, which encompassed 9/11, “he

25   used [cocaine] three to four times a week” for “recreation[]” and to

26   “have fun.”    (PSR ¶ 107.)    While many persons who were not directly

27   affected by 9/11, like defendant, were nonetheless upset or even

28   traumatized by it, it is hard to see 9/11 having an effect on

                                            18
     Case 2:19-cr-00271-AB Document 31 Filed 10/18/19 Page 19 of 21 Page ID #:380



 1   defendant that is worth the Court’s consideration at sentencing

 2   since it did not even delay defendant’s graduation from NYU (PSR

 3   ¶ 117) or, it appears, diminish his partying there.

 4
     Dated: October 18, 2019             Respectfully submitted,
 5
                                         NICOLA T. HANNA
 6                                       United States Attorney
 7                                       BRANDON D. FOX
                                         Assistant United States Attorney
 8                                       Chief, Criminal Division
 9                                       Andrew Brown
10                                       ANDREW BROWN
                                         Assistant United States Attorney
11
                                         Attorneys for Plaintiff
12                                       UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            19
     Case 2:19-cr-00271-AB Document 31 Filed 10/18/19 Page 20 of 21 Page ID #:381



 1                          Declaration of Sherine Ebadi

 2   I, SHERINE D. EBADI, do hereby declare and affirm:

 3        I am a Special Agent (“SA”) with the Federal Bureau of

 4   Investigation (“FBI”) and have been so employed since 2009.

 5   A.   VICTIM LAZZARINI INITIALLY MISUNDERSTOOD THE EXTENT OF
          DEFENDANT’S FRAUD
 6
          Victim Diana Lazzarini told me that she had received proof of a
 7
     partial payment by wire from defendant Jeffrey Yohai (“defendant” or
 8
     “Yohai”).   I explained to her that defendant had a history of
 9
     fabricating evidence of wire transfers to lull his victims into
10
     believing that they had been paid.          I asked her to check her bank
11
     records to see if, in fact, such a wire had been credited to her
12
     account.    After doing so, she informed me that no such wire had been
13
     credited to her account, so that she had actually been defrauded of
14
     much more money than she had at first realized.
15
     B.   DR. COPPELSON’S LAWSUIT MENTIONED BY THE DEFENSE COVERS ONLY A
16        SINGLE RENTER, NOT ALL OF DEFENDANT’S FRAUD
17        Dr. Coppelson’s civil action mentioned by defendant lists the

18   loss at only about $109,000 because is only for one renter, Karl

19   Anthony Towns.    That civil action is against Yohai and Manuela

20   Villa, the real estate agent for Yohai and Towns.          Villa was not

21   involved with any of the other renters who Yohai rented the

22   Marcheeta property to without paying Coppelson, so those additional

23   losses should not be listed in that lawsuit.

24   C.   THE COACHELLA MUSIC FESTIVAL LOSS WAS $80,800
25        According to the records I reviewed, the total actual loss for

26   defendant’s selling VIP tickets he did not possess was $80,800.

27

28

                                            20
     Case 2:19-cr-00271-AB Document 31 Filed 10/18/19 Page 21 of 21 Page ID #:382



 1   D.   DEFENDANT USED MULTIPLE MEANS OF IDENTIFICATION WITHOUT
          AUTHORIZATION TO OBTAIN ADDITIONAL MEANS OF IDENTIFICATION
 2
          Defendant repeatedly used another person’s identity to obtain a
 3
     loan, credit card, Paypal account, or other “means of
 4
     identification.”    In addition to getting and using the American
 5
     Express card in Walter Kim’s, defendant also leased vehicles in his
 6
     wife’s name without her consent.       I listened to a jail call from
 7
     December 17, 2018, in which defendant asserted to his wife Jessica
 8
     Manafort that the identity theft charges related to her in the
 9
     complaint are “made up.”      She responded, “I didn’t know if they were
10
     talking about when you signed my name on all those [Range Rover]
11
     leases without me knowing.”      Similarly, defendant used the name of
12
     his cousin Matthew Behar without authorization to obtain Airbnb and
13
     Paypal accounts.    Mr. Behar explained to me that defendant had
14
     contacted him from jail and asked him to log into an email account
15
     for defendant.    When he did, he saw multiple Paypal notifcations
16
     regarding bounced payments from a Paypal account in Matthew Behar’s
17
     own name.   Mr. Behar explained to me that before this he had not
18
     known that defendant had been using his identity with Airbnb and
19
     Paypal to conduct business.      Mr. Behar told me that he assumed
20
     defendant was doing this because defendant was “banned from
21
     everything.”
22
          I declare under penalty of perjury that the foregoing is true
23
     and correct to the best of my knowledge.
24
     Dated: October 18, 2019
25
     /s Sherine Ebadi
26
     Sherine Ebadi
27

28

                                            21
